62771: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62771


Short Caption:DORNBACH VS. DIST. CT. (ELLINGWOOD)Classification:Original Proceeding - Civil - Mandamus


Lower Court Case(s):Churchill Co. - Tenth Judicial District - 37509Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/07/2014How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


PetitionerCharles DornbachMark G. Simons
							(Robison Belaustegui Sharp & Low)
						


PetitionerJake HuberMark G. Simons
							(Robison Belaustegui Sharp & Low)
						


Real Party in InterestBrunelle Family TrustJeffrey K. Rahbeck


Real Party in InterestEdeltraut RuppelJeffrey K. Rahbeck


Real Party in InterestFrancis A. EllingwoodJeffrey K. Rahbeck


Real Party in InterestFrancis A. Ellingwood TrustJeffrey K. Rahbeck


Real Party in InterestJean Pierre Irissary 2005 Restatement of the 1993 Revocable TrustJeffrey K. Rahbeck


Real Party in InterestJospeh LoudenJeffrey K. Rahbeck


Real Party in InterestJurge SchlickerJeffrey K. Rahbeck


Real Party in InterestLinda LoudenJeffrey K. Rahbeck


Real Party in InterestMichael J. SouthardJeffrey K. Rahbeck


Real Party in InterestPaul Thomas BrunelleJeffrey K. Rahbeck


Real Party in InterestRuppel Family TrustJeffrey K. Rahbeck


Real Party in InterestStuart V. DawsonJeffrey K. Rahbeck


Real Party in InterestStuart V. Dawson Revocable TrustJeffrey K. Rahbeck


Real Party in InterestSusan Gaylene BrunelleJeffrey K. Rahbeck


RespondentThe Tenth Judicial District of the State of Nevada, in and for the County of Churchill


RespondentThomas L. Stockard



14-15797: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


03/12/2013Filing FeeE-Payment $250.00 from Mark G. Simons.


03/12/2013Petition/WritFiled Petition for Writ of Mandamus.13-07380




03/12/2013AppendixFiled Appendix to Petition for Writ.13-07423




04/03/2013Order/ProceduralFiled Order/Answer Writ Petition. Answer due:  30 days. Petitioner shall have 15 days from service of the answer to file and serve any reply.13-09754




05/02/2013Petition/WritFiled Answer to Petition for Writ of Mandate.13-12903




05/16/2013Petition/WritFiled Reply to Answer to Amended Petition for Writ of Mandate.13-14492




02/07/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-04112




02/07/2014Case Status UpdateSubmitted for Decision.


05/15/2014Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before the Court EN BANC. Author: Parraguirre, J. Majority: Parraguirre/Gibbons/Pickering/Hardesty/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 33. EN BANC14-15797




06/09/2014RemittiturIssued Notice in Lieu of Remittitur14-18607




06/09/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed